Howell, J.
Plaintiff claims $5,000 damages, for being forcibly .ejected from the steamer Fanny Bullitt, and denounced as a thief, cut-throat, etc.
Judgment was rendered in the lower Court in his favor, for $2,000. Defendant Dunham, the captain, has appealed.
We are not favored with a brief or argument by the appellant; and, after examining the record, we do not discover such error as to authorize us to disturb the judgment.
The evidence establishes the material allegations in the petition, the good character of the plaintiff, and his afflicted condition.
The judgment is affirmed, with costs.
Hyman, C. J., absent.